DETAILED ACTION
This communication is responsive to the application and claim set filed June 23, 2020.  Claims 1-12 are currently pending.
Claims 1, 7, 8, 10, and 11 are REJECTED for the reasons set forth below.
Claims 2, 9, and 12 are OBJECTED TO as depending from a rejected claim but otherwise contain allowable subject matter.
Claims 3-6 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation-in-part of PCT/JP2018/047662, filed December 25, 2018, which claims priority to JP 2017-249732, filed December 26, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, it is not clear how the claimed polymer is “obtained” from the recited monomer.  The examiner suggests amending the claim to include language such as “obtained by polymerizing …” or something similar.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weilandt et al. (WO 2018/136331).
Regarding claim 1, Weilandt teaches a monomer with the following formula:

    PNG
    media_image1.png
    25
    230
    media_image1.png
    Greyscale

(para. [0075].)  This monomer corresponds to the recited formula I when R1-3 are H, R4-7 are F, and k is 1.

Regarding claims 7 and 8, Weilandt teaches a block copolymer comprising the monomer unit discussed above.  (paras. [0072], [0073], [0075].)  Weilandt’s teaching is sufficiently specific to constitute anticipation under 35 USC 102.

Regarding claims 10 and 11, Weilandt teaches a process for the polymerization of the monomer discussed above to produce a block copolymer.  (paras. [0026], [0072], [0073], [0075].)  Weilandt’s teaching is sufficiently specific to constitute anticipation under 35 USC 102.

Allowable Subject Matter
Claims 3-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference (Weilandt, discussed above) provides no teaching or suggestion as to how the diene monomer is produced.  Thus, one of ordinary skill could not have reasonably determined from the teachings of Weilandt that the monomer could be produced via the process of claims 3-6.  Further, after a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting such a process.

Claims 2, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference (Weilandt, discussed above) provides no teaching or suggestion that the groups corresponding to R4 and R5 may be anything other than a fluorine atom, much less a hydrogen, methyl or -CF3 group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763